693 N.W.2d 814 (2005)
472 Mich. 873-882
Reid
v.
Cavataio.
Docket No. 126617, COA No. 244615.
Supreme Court of Michigan.
March 10, 2005.
Application for Leave to Appeal.
On order of the Court, the application for leave to appeal the April 20, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals judgment and we REMAND this case to the Court of Appeals for reconsideration in light of this Court's decision in Kreiner v. Fischer (Docket No. 124120), and Straub v. Collette (Docket No. 124757), 471 Mich. 109, 683 N.W.2d 611 (2004).